I114th CONGRESS2d SessionH. R. 6139IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Burgess (for himself, Mr. Kind, Mr. Harper, Mr. Meehan, Ms. Herrera Beutler, Mr. Cooper, Mr. Griffith, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide Medicare entitlement to immunosuppressive drugs for kidney transplant recipients. 
1.Short titleThis Act may be cited as the Comprehensive Immunosuppressive Drug Coverage for Kidney Transplant Patients Act of 2016. 2.Medicare entitlement to immunosuppressive drugs for kidney transplant recipients (a)Kidney transplant recipientsSection 226A(b)(2) of the Social Security Act (42 U.S.C. 426–1(b)(2)) is amended by inserting (except for eligibility for enrollment under part B solely for purposes of coverage of immunosuppressive drugs described in section 1861(s)(2)(J)) before , with the thirty-sixth month. 
(b)Individuals eligible only for coverage of immunosuppressive drugs 
(1)In generalSection 1836 of the Social Security Act (42 U.S.C. 1395o) is amended— (A)by striking Every and inserting (a) In general.—Every; and 
(B)by inserting at the end the following new subsection:  (b)Individuals eligible for immunosuppressive drug coverageBeginning on January 1, 2017, every individual whose insurance benefits under part A has ended (whether before, on, or after such date) by reason of section 226A(b)(2) is eligible for enrollment in the insurance program established by this part solely for purposes of coverage of immunosuppressive drugs.. 
(2)Conforming amendmentSections 1837, 1838, and 1839 of the Social Security Act (42 U.S.C. 1395(o), 42 U.S.C. 1395(p), 42 U.S.C. 1395(q)) are each amended by striking 1836 and inserting 1836(a) each place it appears. (c)Enrollment for individuals only eligible for coverage of immunosuppressive drugsSection 1837 of the Social Security Act (42 U.S.C. 1395(p)) is amended by adding at the end the following new subsection: 
 
(m) 
(1)Any individual who is eligible under section 1836(b) to enroll in the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs may enroll only in such manner and form as may be prescribed by regulations, and only during an enrollment period described in this subsection. (2)An individual described in paragraph (1) may enroll beginning on the first day of the third month before the month in which the individual first satisfies section 1836(b). 
(3)An individual described in paragraph (1) whose entitlement for hospital insurance benefits under part A ends by reason of section 226A(b)(2) on or after January 1, 2017, shall be deemed to have enrolled in the medical insurance program established by this part for purposes of coverage of immunosuppressive drugs.. (d)Coverage period for individuals only eligible for coverage of immunosuppressive drugs (1)In generalSection 1838 of the Social Security Act (42 U.S.C. 1395(q)) is amended by adding at the end the following new subsection: 
 
(g)In the case of an individual described in section 1836(b), the following rules shall apply: (1)In the case of such an individual who is deemed to have enrolled in part B for coverage of immunosuppressive drugs under section 1837(m)(3), such individual’s coverage period shall begin on the first day of the month in which the individual first satisfies section 1836(b). 
(2)In the case of such an individual who enrolls in part B for coverage of immunosuppressive drugs under section 1837(m)(2), such individual’s coverage period shall begin on the first day of the month in which the individual first satisfies section 1836(b) or the month following the month in which the individual so enrolls, whichever is later. (3)The provisions of subsections (b) and (d) shall apply with respect to an individual described in paragraph (1) or (2). 
(4)In addition to the reasons for termination under subsection (b), the coverage period of an individual described in paragraph (1) or (2) shall end when the individual becomes entitled to benefits under this title under section 226(a), 226(b), or 226A.. (2)Conforming amendmentsSection 1838(b) is amended in the matter following paragraph (2) by adding or section 1837(m)(3) after section 1837(f) each place it appears. 
(e)Premiums for individuals only eligible for coverage of immunosuppressive drugsSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— (1)in subsection (b), by adding at the end the following new sentence: No increase in the premium shall be effected for individuals who are enrolled pursuant to section 1836(b) for coverage only of immunosuppressive drugs.; and 
(2)by adding at the end the following new subsection:  (j)Determination of premium for individuals only eligible for coverage of immunosuppressive drugsThe Secretary shall, during September of each year, determine and promulgate a monthly premium rate for the succeeding calendar year for individuals who enroll only for the purpose of coverage of immunosuppressive drugs under section 1836(b). Such premium shall be equal to 35 percent of the monthly actuarial rate for enrollees age 65 and over, determined according to paragraph (1), for that succeeding calendar year. The monthly premium of each individual enrolled for coverage of immunosuppressive drugs under section 1836(b) for each month shall be the amount promulgated in this subsection. Such amount shall be adjusted in accordance with subsections (c) and (f).. 
(f)Government contributionSection 1844(a) of the Social Security Act (42 U.S.C. 1395(w)) is amended— (1)in paragraph (3), by striking the period at the end and inserting ; plus; 
(2)by adding after paragraph (3) the following new paragraph:  (4)a Government contribution equal to the estimated aggregate reduction in premiums payable under part B that results from establishing the premium at 35 percent of the actuarial rate under section 1839(j) instead of 50 percent of the actuarial rate for individuals who enroll only for the purpose of coverage of immunosuppressive drugs under section 1836(b).; and 
(3)by adding at the end the following flush matter:  The Government contribution under paragraph (4) shall be treated as premiums payable and deposited for purposes of subparagraphs (A) and (B) of paragraph (1).. (g)Extension of secondary payer requirements for ESRD beneficiaries eligible for coverage of immunosuppressive drugsSection 1862(b)(1)(C) (42 U.S.C. 1395(y)(b)(1)) is amended by adding at the end the following new sentence: With regard to immunosuppressive drugs furnished to an individual who enrolls for the purpose of coverage of immunosuppressive drugs under section 1836(b) on or after January 1, 2017, this subparagraph shall apply without regard to any time limitation, except that when such individual becomes entitled to benefits under this title under sections 226(a) or 226(b), or entitled to or eligible for benefits under this title under section 226A, the provisions of subparagraphs (A) and (B), and the time limitations under this subparagraph, respectively, shall apply.. 
(h)Ensuring coverage under the Medicare savings programSection 1905(p)(1)(A) of the Social Security Act (42 U.S.C. 1396d(p)(1)(A)) is amended by inserting or an individual who is enrolled under part B for the purpose of coverage of immunosuppressive drugs under section 1836(b) after section 1818. (i)Part DSection 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C. 1395w–101(a)(3)(A)) is amended by inserting (but not including an individual enrolled solely for coverage of immunosuppressive drugs under section 1836(b)) before the period at the end. 
